department of the treasury myasunaron nc zoe tax exempt and government entities ivision uniform issue list oct _ se tep ra legend taxpayer a ira x ira y e thbhhehehettebthhe lo hin innit la henrietta account z lo hr ino nina amount amount amount date date dear ttt a tit aires enna pte chee this is in response to your ruling_request dated juty in which you request a waiver of the 60-day rollover requirement contained in sec_408 dx3 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he made two separate withdrawals from ira x he withdrew amount on date and amount on date taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code resulted from the agitated state of his thinking which caused him to inadvertently write the incorrect account number on the check to be deposited taxpayer a represents that he was the owner of ra x a qualified_individual retirement arrangement ira established and maintained under the rules of sec_408 of the cade taxpayer a represents that on date sec_1 and when he received distributions of amount and amount from ra x he placed the funds into his personal checking account with the intent to use them to help his sister save her house from a forced sale shortly thereafter he changed his mind and decided to deposit amount a portion of amount into ira y however taxpayer a wrote the incorrect account number on the check and the funds were accidentally deposited into account z a non-ira account instead of into ira y taxpayer a asserts that his mistake in writing the wrong account number on the check was a result of the agitated state of his thinking due to the threat to his sister's house amount remains in account z the error was discovered in date based on the above facts and representations you request a ruling that the intemal revenue service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount pald or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the jra is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such pian may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 3xa i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d d of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 sec_408 d of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject fo such requirement only distributions that occurred after date are eligibie for the waiver under sec_408 d i of the cade revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was casheg and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicates that at the time taxpayer a withdrew amount sec_1 and from ira x he did not intend to execute an ira rollover however within days of the distribution taxpayer changed his mind and attempted to execute a rollover of amount taxpayer a failed to accomplish a rollover within the 60-day period because he wrote the incorrect account number on the check accordingly the bank deposited the funds into account z taxpayer a's nan-ira investment account the service has the authority to waive the 60-day rollover requirement for a distribution from an jra where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability although the taxpayer represented that he had intended to deposit the funds into an ira the taxpayer admitted that his own error caused the failure of the deposit taxpayer a has not provided sufficient evidence that any of the factors in revproc_2003_16 caused him to fail to accomplish a timely rollover accordingly the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 kx3 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact government identification_number - by phone at - please address all correspondence to se t ep ra t2 sincerely drees lay vhs doncell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
